Mr. Chief Justice Del Toro
delivered the opinion of the court.
Juan Martinez brought an action against Jorge Oppenheimer in the District Court of Ponce to recover certain personal property and damages. The defendant demurred, answered and filed a counter-claim. The ease was tried and evidence of both parties was examined. Finally the court rendered judgment against the defendant. He then took the present appeal, assigning error in his brief as follows: 1, In overruling the demurrer. 2, In permitting the plaintiff to amend his complaint. 3, In granting indemnity based on the amendment. 4, In holding that the property sued for was unlawfully withheld by the defendant. 5, In not adjudging that the plaintiff should pay to the defendant a certain sum of money that the defendant paid to another *856Carpenter. 6, In rendering judgment against the defendant. 7, In not ruling on the counter-complaint.
. Let us ’examine the first assignment of error. In the complaint turn causes of action were set up. First it was alleged that the plaintiff was the owner of certain specified personal property and then, in connection with the first cause of action, that the said property was wrongfully detained by the defendant, stating also the facts mentioned in section 171 of the Code of Civil Procedure in the language of the statute; and as to the second cause of action it was alleged that by reason of the unlawful detention of the property the plaintiff had been compelled to cease working at his trade of carpenter and house-mover and suffered the damages claimed.
The argument of the appellant on this assignment of error is confused. He seems to maintain that the complaint does not state a good cause of action (a) because it contains conclusions of law, (&) because under the facts of the case the plaintiff was entitled only to the remedy to which section 172 of the Civil Code refers and (c) because he did not allege the location of the property.
It is true that if some of the allegations of the complaint are examined separately they appear to he mere conclusions of law, but the said conclusions of law complement the allegations of fact and this is permissible. Alfaro v. Alonso, 27 P. R. R. 50.
Section 172 of 'the Code of Civil Procedure provides that the plaintiff or his attorney may thereupon, by an in-dorsement in writing upon the affidavit, require the marshal of the district where the property claimed may he to take the same from the defendant. Therefore, the plaintiff may adopt that procedure and the plaintiff here alleges that he did not adopt it because for that purpose the law required security which he could not give, considering his means and his relations. The fact that he so acted does not prevent *857Mm from bringing Ms fundamental action for the recovery of the personal property if it really belonged to him and the defendant detained it. wrongfully, and to take possession of it or receive its value under the final judgment of the court. To the said action an action for damages originating from the unlawful detention may be joined.
The location of the property was not alleged in the complaint, as it should have been. But this defect, which was afterwards cured by the defendant in his answer, did not make the complaint void. District courts are courts of general jurisdiction. By reason of the subject-matter the District Court of Ponce had jurisdiction of this case. If the property was situated outside of its district and the defendants did not reside within 'the district, the defendant could plead that and move for a change of venue to the proper court.
As regards the second assignment of error, it will suffice to say that the amendment allowed by the court was clearly made for the purpose of harmonizing the complaint with the evidence and was, therefore, permissible under the statute.
The third, fourth, fifth and sixth assignments may be discussed together, for they all refer to the weighing of the evidence.
The district court made the following findings:
“1. — That plaintiff Juan Martinez is the owner of the following personal property:
“One vehicle valued at-^-$32.00
‘ ‘ Two lifting-jacks_ 20. 00
‘ ‘ Two lifting-jacks_ 40. 00
“300 wooden wedges_ 9.00
“Six wheels- 75.00
“One chest of carpenter’s tools_ 17.35
“Three flechas_ 18. 00
* ‘ Kitchen utensils_ 3. 55
“Total_1_-$21490
*858“II. — That the said described personal property was unlawfully detained by defendant Jorge Oppenheimer from- February 3, 1919, to the day of the trial of this case, January 12, 1922.
“III. — That plaintiff Juan Martínez has failed to earn with the said property as carpenter and house-mover during the time they have been unlawfully detained by the defendant a sum of money which the court estimates at $140.”
We have examined carefully the evidence introduced by both parties at tbe trial and after taking into consideration tbe argument contained in tbe briefs, we agree with tbe conclusions of tbe trial court.
Tbe fact that tbe court omitted expressly to dismiss tbe counter-claim is not an error sufficient to justify tbe reversal of tbe judgment appealed from. In tbe counterclaim tbe defendant alleged that tbe plaintiff bad acted in bad faitb in tbe matter of moving a bouse of tbe defendant, damaging tbe bouse considerably and leaving tbe work unfinished, thus causing him damages to tbe extent of $800. Tbe counter-complaint, therefore, was entirely opposed to tbe complaint and for this reason when tbe court sustained tbe complaint with costs it tacitly dismissed tbe counter-complaint. It should have done so expressly, but tbe error, as we have said, does not carry with it tbe reversal of tbe judgment. It can be corrected on appeal.
For tbe foregoing reasons tbe judgment appealed from should be corrected and, as corrected, affirmed.

Corrected and affirmed.

Justices Wolf, Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in tbe decision of this case.